Title: From James Madison to Thomas Jefferson, [24 November] 1805
From: Madison, James
To: Jefferson, Thomas


          
            [24 November 1805]
          
          
            (a)
            after ‘others’—the insertion of “with commissions”—seems necessary, as others refers to the armed vessels, not to commissns.
          (b)
            Instead of “under the controul,” it may be well to insert some such phrase as “unreached by any controul” in order not to sanction a plea agst. indemnification, drawn from an acknowledgment on our part that the enormities were uncontroulable
          (c)
            “as unprofitable as immoral” seems to be applicable to both parties. Some such substitute as the followg is suggested—“as painful on one side as immoral on the other”
            (d)
            It is suggested whether naming the ages, particularly that of 18 years may not be too specific, and perhaps incur p[illegible]ace objections. It might be generalized in some such manner as this “From the last Census it may be deduced that upwards of 300,000 able-bodied men will be found within the ages answering that character.[”] These will give time for raising regular forces after the necessity of them shall become certain, and the reducing to the early period of life all its active service, can not but be desirable to our younger Citizens of all times, inasmuch as it engages to them in more advanced stages an undisturbed repose in the bosom of their families.
          
        